Citation Nr: 9904713	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  96-14 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to death pension benefits.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant; [redacted]; [redacted]


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service during the Korean 
War.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran had active military service during the Korean 
War.  

2.  The veteran and the appellant lived together in Puerto 
Rico for over twenty years, and a March 23, 1994, copy of a 
marriage certificate shows that they were married in Puerto 
Rico on September [redacted] 1993.  

3.  The veteran died on February [redacted] 1994.  

4.  Common-law marriage is not recognized in Nevada, New 
York, or Puerto Rico.  

5.  The veteran and the appellant did not have a valid 
common-law marriage.  

6.  The appellant was married to the veteran for less than 
one year prior to his death. 

7.  No child was born to the veteran and the appellant.  


CONCLUSION OF LAW

The criteria for entitlement to death pension benefits have 
not been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.54 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that because she and the veteran lived 
together for more than twenty years prior to his death and 
held themselves out as husband and wife during that period, 
and were considered to be married by all who knew them, she 
is entitled to receive death pension as the veteran's 
surviving spouse.  In support of her argument, she has 
submitted statements from four of the veteran's children from 
previous marriages who attest to the fact that the appellant 
lived with their father, the veteran, for many years, and 
that they regarded the appellant as a mother.  The appellant 
has offered deeds to two properties owned by the veteran and 
her in Puerto Rico as husband and wife and two life insurance 
policies taken out by the veteran in Puerto Rico, listing her 
as his spouse and the beneficiary.  She also presented two 
witnesses at a May 1998 Travel Board hearing who provided 
testimony of their recognition of the veteran and the 
appellant as husband and wife for many years in Puerto Rico, 
prior to the veteran's death.  The appellant claimed at the 
May 1998 hearing that, in addition to her living in Puerto 
Rico as the veteran's wife, they also lived together in 
Nevada and New York as husband and wife, thereby establishing 
a common-law marriage in those states.  

Except as provided in 38 C.F.R. § 3.52, "surviving spouse" 
means a person of the opposite sex of the veteran (1) whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j), (2) who was the spouse of the veteran at the time 
of the veteran's death, (3) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death, except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse, and (4), except as provided 
in 38 C.F.R. § 3.55, who has not remarried or has not, since 
the death of the veteran and after September 19, 1962, lived 
with another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 C.F.R. § 3.50.  

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).  

A March 23, 1994, marriage certificate reveals that the 
veteran and the appellant were married under the laws of 
Puerto Rico on September [redacted] 1993.  The evidence shows that 
they continued to live together as husband and wife up to the 
date of his death on February [redacted] 1994.  Because the 
appellant's marriage to the veteran on September [redacted] 1993, met 
the requirements of 38 C.F.R. § 3.1(j), and she lived with 
the veteran as his spouse continuously from the date of that 
marriage to the date of his death, she qualifies as the 
veteran's "surviving spouse" under 38 C.F.R. § 3.50.  

After a claimant establishes that he or she is the surviving 
spouse of a veteran, there are additional criteria that must 
be met in order the surviving spouse to be entitled to death 
pension benefits.  A surviving spouse can qualify for pension 
benefits if his or her marriage to a veteran took place 
during the veteran's period of military service or took place 
prior to the specified delimitating date pertaining to the 
veteran's service.  38 C.F.R. § 3.54.  However, these 
provisions are not satisfied by the appellant because her 
marriage to the veteran on September [redacted] 1993, did not take 
place during his period of military service, which was during 
the Korean War, and did not take place prior to the 
delimitating date pertaining to his period of service, which 
was February 1, 1965, based on his service during the Korean 
War.  38 C.F.R. § 3.54(a)(3)(vi).  

Death pension may be paid to a surviving spouse who was 
married to the veteran for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 C.F.R. § 3.54(a)(2).  Because the evidence in 
this case does not show that a child was born to the 
appellant and veteran, the appellant fails to qualify for 
death pension under this provision.  

The criteria of 38 C.F.R. § 3.54 also provide for entitlement 
to death pension benefits for a surviving spouse if he or she 
was married to the veteran for one year or more prior to the 
veteran's death.  38 C.F.R. § 3.54(a)(1).  The marriage 
between the appellant and veteran on September [redacted] 1993, fails 
to qualify the appellant for death pension benefits under 
this provision because the veteran's death on February [redacted] 
1994, occurred prior to the first anniversary of that 
marriage.  

However, the appellant seeks to qualify for death pension 
benefits under 38 U.S.C.A. § 3.54(a)(1) by attempting to 
establish that she and the veteran had, in fact, been married 
for more than one year prior to his death because theirs had 
been a common-law marriage for many years prior to the 
ceremonial marriage on September [redacted] 1993.  The evidence shows 
that the appellant was married and divorced prior to her 
marriage to the veteran.  She argues that she and the veteran 
held themselves out as husband and wife while living in 
Nevada for approximately a year and a half between 1979 and 
1981, and while living in New York for eight months during a 
later period of time.  While the appellant has submitted 
photocopies of a Nevada drivers license issued to the veteran 
with a February 1984 expiration date and of an Las Vegas non-
gaming employee identification card showing a February 1983 
expiration date, these items only reveal that the veteran was 
in Nevada at some point in time prior to 1983.  There is no 
evidence of record, other than the appellant's testimony, 
which indicates that the appellant lived with the veteran in 
Nevada when he was there, or that they held themselves out as 
husband and wife if they were in Nevada or New York together.  
However, it is immaterial as to whether the veteran and 
appellant lived together in Nevada or New York because 
neither Nevada nor New York is one of the eleven states that 
recognizes common-law marriage.  Therefore, as Nevada and New 
York are not states that recognize common-law marriages, just 
as Puerto Rico does not recognize common-law marriage, the 
appellant's claim that she had a common-law marriage with the 
veteran has no legal foundation. Puerto Rico law requires a 
ceremony before a qualified celebrant and does not recognize 
common-law marriages. MARTINDALE-HUBBELL LAW DIGEST, Puerto 
Rico Law Digest, at PR-14 (1992). 

Although the appellant is the veteran's surviving spouse, the 
evidence, which includes her testimony at the May 1998 
hearing before the undersigned, fails to establish that she 
is entitled to death pension benefits because she did not 
marry the veteran during his period of military service or 
before February 1, 1965, they were not married for at least a 
year prior to his death, and there was no child born to them.  


ORDER

Entitlement to death pension benefits is denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeal

 Department of Veterans Affairs

